Title: From George Washington to Thomas Ridout, 20 May 1786
From: Washington, George
To: Ridout, Thomas

 

Sir,
Mount Vernon 20th May 1786.

Since my last dated the 20th of August, I have been favored with your letters of the 31st of Augt, 7th of Septr & 4th of Novembr in the past year.
The packages by the Peggy, Capt. Cuningham are safely arrived. I am sorry they should have given you any trouble, & am much obliged by your care of them.
I have paid Colo. Fitzgerald the full amount of the Wine & other articles wch were sent to me by Captn Smith; & am sorry to add that the quality of the Claret on proof, did not answer my expectation, & was far short of some other of the same cargo, wch I had drank at other places. I ascribe this however to chance; it may be my luck next time to get better, & therefore when your Vessel comes to this river again, I request that a gross of the best may be sent to me.
Excuse the liberty I take of addressing a packet containing papers of consequence, to your care for the Marqs de la Fayette, & a barrel; to both of wch I ask your particular attention. I am Sir &c.

G: Washington

